[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 6, 2012
                             No. 11-13999
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                D.C. Docket No. 8:10-cv-00643-SDM-EAJ



DEBBIE MOORE,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 6, 2012)

Before HULL, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
       Debbie Moore appeals the district court’s order affirming the administrative

law judge’s (“ALJ”) denial of disability insurance benefits (“DIB”), pursuant to 42

U.S.C. § 405(g). On appeal, Moore argues that the ALJ’s hypothetical question

posed to the vocational expert (“VE”) did not include all of Moore’s limitations.

After review, we affirm.1

                                    I. BACKGROUND

A. Five-Step Evaluation

       In determining whether a claimant has proven that she is disabled, the ALJ

must complete a five-step sequential evaluation. Jones v. Apfel, 190 F.3d 1224,

1228 (11th Cir. 1999). The claimant has the burden to prove that (1) she “has not

engaged in substantial gainful activity,” (2) she “has a severe impairment or

combination of impairments,” and (3) her “impairment or combination of

impairments meets or equals a listed impairment.” Id.

       If the claimant’s impairments do not meet or equal a listed impairment, the

ALJ proceeds to step four and assesses “the claimant’s residual functional capacity

(‘RFC’)” and “ability to return to her past relevant work.” Phillips v. Barnhart,


       1
         We review the ALJ’s decision “to determine if it is supported by substantial evidence
and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158
(11th Cir. 2004) (quotation mark omitted). “Substantial evidence is more than a scintilla and is
such relevant evidence as a reasonable person would accept as adequate to support a conclusion.”
Id. (quotation marks omitted).

                                               2
357 F.3d 1232, 1238 (11th Cir. 2004). “[T]he regulations define RFC as that

which an individual is still able to do despite the limitations caused by his or her

impairments.” Id. (citing 20 C.F.R. § 404.1545(a)). Finally, at the fifth step, the

burden shifts to the ALJ to determine if there is other work available in significant

numbers in the national economy that the claimant can perform. Id. at 1239.

B. ALJ’s Findings

      In Moore’s case, the ALJ determined that Moore (1) had not engaged in

substantial gainful activity since February 26, 2004, (2) has the severe

impairments of degenerative disc disease of the lumbar spine and right knee pain,

and (3) did not have an impairment or combination of impairments that meets or

equals one of the impairments listed in the regulations.

      At step four, the ALJ reviewed Moore’s medical history, which included the

medical reports of Dr. Ladapo Shyngle, a consulting physician. Dr. Shyngle

opined, inter alia, that Moore (1) “could lift 10 pounds, sit 6 hours in an 8 hour

workday, stand 2 hours in an 8 hour workday and walk 1 hour in an 8 hour

workday,” and (2) “needed a cane to ambulate and without the use of a cane could

only walk 250 feet.” In the RFC finding, the ALJ determined, “[a]fter careful

consideration of the entire record, . . . that [Moore] has the residual functional

capacity to perform light work activity with an occasional limitation for bending,

                                           3
stooping, crouching and kneeling, but capable of performing routine, predictable

tasks in an atmosphere that allows for a sit/stand option.”2 Based on the RFC

finding, the ALJ determined that Moore could not perform her past relevant work

as a housekeeper.

       At step five, the ALJ asked a VE the hypothetical question whether any jobs

exist for an individual “the same age, education and work experience as the

claimant [and who] has the following residual functional capacity[:] capable of

light work, with an occasional limitation from bending, stooping, crouching,

kneeling, but capable of performing routine, predictable tasks in an atmosphere

that allows for a sit/stand option.” The VE opined that such an individual could

perform jobs in small-products assembly, wrapping and packing, and merchandise

marking. Moore’s counsel cross-examined the VE and asked whether any jobs

would exist for an individual with all of the above limitations and with the

additional limitation that she would need to miss at least two days of work per



       2
          To the extent Moore argues that the ALJ erred in the RFC assessment by substituting his
own opinion for Dr. Shyngle’s opinion as to limitations on Moore’s ability to reach, Moore’s
argument lacks merit because the ALJ rejected that aspect of Dr. Shyngle’s assessment on the
ground that Dr. Shyngle’s own notes did not support such a restrictive limitation. See 20 C.F.R.
§ 404.1527(d)(4) (“Generally, the more consistent an opinion is with the record as a whole, the
more weight we will give to that opinion.”). Moore also abandoned this argument by failing to
raise it in the district court. See Stewart v. Dep’t of Health & Human Servs., 26 F.3d 115, 115
(11th Cir. 1994) (“As a general principle, this court will not address an argument that has not
been raised in the district court.”).

                                                4
month. The VE responded that no jobs would remain. Moore’s counsel did not

ask about any limitations on the claimant’s ability to walk.

       Based on the VE’s testimony, the ALJ determined that Moore could perform

a significant number of jobs in the national economy and was therefore not

disabled.

                                     II. DISCUSSION

       On appeal, Moore argues that the ALJ’s hypothetical question was

incomplete because it did not expressly include the limitation that Moore was

unable to walk on uneven ground at a reasonable pace and could walk only 250

feet without a cane.3

       At step five of the evaluation process, the ALJ determines whether a

claimant has the ability to adjust to other work in the national economy by

applying the Medical Vocational Guidelines or by obtaining a VE’s testimony.

Phillips, 357 F.3d at 1239–40. “In order for a VE’s testimony to constitute

substantial evidence, the ALJ must pose a hypothetical question which comprises


       3
         To the extent Moore argues that the ALJ’s hypothetical to the VE failed to include
limitations on her ability to reach and to crawl, we decline to address these arguments because
Moore failed to raise them in the district court and because she abandoned them by mentioning
them in her brief only in passing. See Stewart, 26 F.3d at 115 (refusing to address an argument
not raised in the district court); Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998)
(refusing to reach an issue mentioned only in passing in the brief filed by counsel because the
issue had no supporting argument or discussion).

                                                5
all of the claimant’s impairments.” Apfel, 190 F.3d at 1229. In other words, if the

hypothetical question posed by the ALJ does not comprehensively describe the

claimant’s impairments, the ALJ’s denial of DIB, if based significantly on the

VE’s testimony, is not supported by substantial evidence. Pendley v. Heckler, 767

F.2d 1561, 1562–63 (11th Cir. 1985).

      We conclude that the ALJ’s hypothetical question accounted for all of the

limitations stemming from Moore’s impairments. The ALJ’s hypothetical

question limited the available jobs to those that required “performing routine,

predictable tasks in an atmosphere that allows for a sit/stand option.” Although

the ALJ did not expressly include the conditions that Moore could not walk on

uneven ground and could walk only 250 feet without a cane, the “sit/stand option”

expressly limited the available jobs to those permitting constant access to a chair.

See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)

(noting that “hypothetical questions adequately account for a claimant’s

limitations . . . when the questions otherwise implicitly account for [the]

limitations.”). Because the hypothetical question comprehensively described

Moore’s impairments, the VE’s testimony constituted substantial evidence. See

Pendley, 767 F.2d at 1562–63.

      AFFIRMED.

                                          6